 

Exhibit 10.2

 

WARRANT AMENDMENT AND EXERCISE AGREEMENT

 

This Warrant Amendment and Exercise Agreement (this “Agreement”), dated as of
October [ ], 2019, is by and between Summit Wireless Technologies, Inc., a
Delaware corporation (the “Company”), and the undersigned holder identified on
Schedule A hereto (the “Holder”) of warrants to purchase shares of the Company’s
common stock, par value $0.0001 per share (the “Common Stock”).

 

WHEREAS, the Holder beneficially owns in the aggregate the number of warrants to
purchase Common Stock identified on Schedule A hereto at an exercise price of
$3.00 per share that were issued in connection with the Series G Senior Secured
Original Issue Discount Convertible Notes issued to the Holder as set forth on
the Holder’s signature page hereto (the “Original Warrants”);

 



WHEREAS, in order to induce the Holder to exercise the Original Warrants from
time to time and in any event on or prior to October [ ], 2019 (the “Amendment
Expiration Date”), the Company and the Holder hereby agree to: amend the
Original Warrants to reduce the exercise price and as provided herein for every
warrant that the Holder exercises the Company will reduce the exercise price for
an equal number of unexercised Original Warrants as provided herein;

 

WHEREAS, the Holder and the Company have recently been made aware that the
Original Warrants inadvertently omitted certain sections customarily found in
such documents; and

 

WHEREAS, the parties desire that the Original Warrants be amended to reflect the
addition of those certain provisions as specified below; and



 

WHEREAS, the Holder and the Company have recently been made aware that the
Original Warrants inadvertently omitted certain sections customarily found in
such documents; and

 

WHEREAS, the parties desire that the Original Warrants be amended to reflect the
addition of those certain provisions as specified below; and

 

WHEREAS, in compliance with Section 5(l) of the Original Warrants, this
Agreement shall be effective upon the due execution and delivery of this
Agreement by the Company and the Holder.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for good and valuable consideration the receipt and adequacy of
which are hereby acknowledged, the Holder and the Company agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.1 Definitions. Capitalized terms not defined in this Agreement shall
have the meanings ascribed to such terms in the Original Warrants.

 

ARTICLE II

AMENDMENT OF ORIGINAL WARRANTS

 

Section 2.1 Amendment of Original Warrants.

 





 

 

(a) On the date hereof, the Original Warrants shall be amended by the following
amendments (the “Original Warrant Amendments” and, together with together with
the Original Warrant after giving effect to the Original Warrant Amendments, the
“Amended Warrant”):

 

i. the introductory paragraph of the Original Warrants shall be amended by
adding the following provision to the end of the first sentence in such
introductory paragraph: “; provided, in the event the Holder’s decision to
exercise this Warrant would cause the Holder to beneficially own in excess of
the Maximum Percentage of the number of shares of Common Stock outstanding
immediately after giving effect to such exercise, in lieu of receiving shares of
Common Stock such Holder shall be issued, at an exercise price equal to the
Exercise Price hereunder less $0.01 per share, prefunded Common Stock purchase
warrants in the form attached hereto, covering such number of shares of Common
Stock as would otherwise have been in excess of the Maximum Percentage”; and the
other provisions of the Original Warrants shall be deemed updated as may be
reasonably necessary, in light of the circumstances, to give effect to any such
issuance of prefunded Common Stock purchase warrants, with such form of
prefunded Common Stock purchase warrants attached hereto as Exhibit B (the
“Prefunded Warrants”); and

 

ii. the defined term “Exercise Price” set forth in Section 2(b) of the Original
Warrants shall be amended to equal $0.80 (the “Amended Exercise Price”).

 

(c) Except as expressly set forth in this Agreement, all terms of the Original
Warrants are, and shall continue to be, in full force and effect and are hereby
ratified and confirmed in all respects, and the Holder reserves all of its
rights, remedies, powers, and privileges.

 

(d) As soon as practicable, and in any event no later than November 4, 2019, the
Company hereby covenants and agrees to file a registration statement on Form S-3
to register all shares of Common Stock received by the Holder as a result of any
exercise of any Warrant (as defined below), as well as all shares of Common
Stock underlying the remaining Original Warrants. Until such registration
statement is declared effective, neither the Warrant Shares (as defined below)
nor any other shares of Common Stock underlying the Warrants, will be freely
tradeable if exercised for cash.

 

Section 2.2 Waiver of Section 2(c) of Original Warrants. The Holder expressly
understands, acknowledges, agrees, and waives Section 2(c) of the Original
Warrant providing for cashless exercise. This waiver shall expire on October 30,
2019.

 

Section 2.3 Addition of Section 3(b) of the Original Warrants. Section 3 of the
Original Warrants is hereby amended by the addition of the following Subsection:

 

“(b) Subsequent Rights Offerings. In addition to any adjustments pursuant to
Section 3(a) above, if at any time the Company grants, issues or sells any
Common Stock (or securities with similar characteristics) or rights to purchase
stock, warrants, securities or other property pro rata to the record holders of
any class of shares of Common Stock (the “Purchase Rights”), then the Holder
will be entitled to acquire, upon the terms applicable to such Purchase Rights,
the aggregate Purchase Rights which the Holder could have acquired if the Holder
had held the number of shares of Common Stock acquirable upon complete exercise
of this Warrant (without regard to any limitations on exercise hereof, including
without limitation, the Maximum Percentage) immediately before the date on which
a record is taken for the grant, issuance or sale of such Purchase Rights, or,
if no such record is taken, the date as of which the record holders of shares of
Common Stock are to be determined for the grant, issue or sale of such Purchase
Rights (provided, however, to the extent that the Holder’s right to participate
in any such Purchase Right would result in the Holder exceeding the Maximum
Percentage, then the Holder shall not be entitled to participate in such
Purchase Right to such extent (or beneficial ownership of such shares of Common
Stock as a result of such Purchase Right to such extent) and such Purchase Right
to such extent shall be held in abeyance for the Holder until such time, if
ever, as its right thereto would not result in the Holder exceeding the Maximum
Percentage).

 



-2-

 

 

Section 2.4 Addition of New Section 3(c) of the Original Warrants. Section 3 of
the Original Warrants is hereby amended by the addition of the following
Subsection, and the existing numbering of Subsections 3(c) through 3(g) shall be
updated to reflect such inserted Subsection so that such Subsections shall now
be numbered 3(d) through 3(h):

 

“(c) Fundamental Transaction. If, at any time while this Warrant is outstanding,
(i) the Company, directly or indirectly, in one or more related transactions
effects any merger or consolidation of the Company with or into another Person,
(ii) the Company, directly or indirectly, effects any sale, lease, license,
assignment, transfer, conveyance or other disposition of all or substantially
all of its assets in one or a series of related transactions, (iii) any, direct
or indirect, purchase offer, tender offer or exchange offer (whether by the
Company or another Person) is completed pursuant to which holders of Common
Stock are permitted to sell, tender or exchange their shares for other
securities, cash or property and has been accepted by the holders of 50% or more
of the outstanding Common Stock, (iv) the Company, directly or indirectly, in
one or more related transactions effects any reclassification, reorganization or
recapitalization of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property, or (v) the Company, directly or indirectly, in one
or more related transactions consummates a stock or share purchase agreement or
other business combination (including, without limitation, a reorganization,
recapitalization, spin-off or scheme of arrangement) with another Person or
group of Persons whereby such other Person or group acquires more than 50% of
the outstanding shares of Common Stock (not including any shares of Common Stock
held by the other Person or other Persons making or party to, or associated or
affiliated with the other Persons making or party to, such stock or share
purchase agreement or other business combination) (each a “Fundamental
Transaction”), then, upon any subsequent exercise of this Warrant, the Holder
shall have the right to receive, for each Warrant Share that would have been
issuable upon such exercise immediately prior to the occurrence of such
Fundamental Transaction, at the option of the Holder (without regard to any
limitation in Section 2(e) on the exercise of this Warrant), consideration (the
“Alternate Consideration”) receivable as a result of such Fundamental
Transaction by a holder of the number of shares of Common Stock for which this
Warrant is exercisable immediately prior to such Fundamental Transaction
(without regard to any limitation in Section 2(e) on the exercise of this
Warrant). For purposes of any such exercise, the determination of the Exercise
Price shall be appropriately adjusted to apply to such Alternate Consideration
based on the amount of Alternate Consideration issuable in respect of one share
of Common Stock in such Fundamental Transaction, and the Company shall apportion
the Exercise Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration. If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any exercise of this Warrant following such Fundamental
Transaction.”

 

ARTICLE III

AMENDED WARRANTS

 

Section 3.1 Closing. Upon any exercise of Amended Warrants pursuant to the terms
hereof, the Company shall deliver to the Holder the number of shares of Common
Stock specified in the applicable Notice of Exercise Form or Prefunded Warrants,
as applicable, and the Holder shall deliver to the Company by wire transfer of
immediately available funds an amount being equal to the sum of (1) the number
of shares of Common Stock received multiplied by the Amended Exercise Price and
(2) the number of Prefunded Warrants received multiplied by $0.79.

 



-3-

 

 

Section 3.2 Permanent Amendment of Warrants. For each Original Warrant exercised
as an Amended Warrant (including in the event Prefunded Warrants are issued in
lieu of Common Stock in accordance of Section 3.1 of this Agreement) pursuant to
this Agreement on or prior to October [__], 2019, the Company covenants that,
for an equal number of Original Warrants exercised pursuant to this Agreement,
the Company will reduce the Exercise Price for an equal number of Original
Warrants at the lesser of the 15 day VWAP ending on October 2, 2019, or a 5%
discount (the “Permanent Amended Exercise Price”) to the closing price for the
Company’s Common Stock on October 2, 2019. Such amended warrants (the “Permanent
Amended Warrants” and, collectively with the Amended Warrants and the Prefunded
Warrants, the “Warrants”) will contain the Permanent Amended Exercise Price for
the duration of the Permanent Amended Warrant until and including its
Termination Date, as defined in the Original Warrant and (for the avoidance of
doubt) will also contain the amendments referenced in Sections 2.3 and 2.4 of
this Agreement. The Holder understands, acknowledges, and agrees that it shall
not be entitled to exercise a Permanent Amended Warrant for the Permanent
Amended Exercise Price in the event it fails to exercise any of its Original
Warrants on or prior to October [__], 2019. By way of example, if a Holder has
an Original Warrant to purchase 100 shares of Common Stock and exercises such
warrant for 25 shares of Common Stock pursuant to this Agreement, the Holder
will, post exercise, own an Original Warrant to purchase 50 shares of Common
Stock, an Amended Warrant to purchase 25 shares of Common Stock at the Permanent
Amended Exercise Price, and 25 shares of Common Stock.

 

Section 3.3 Legends; Restricted Securities.

 

(a) The Holder understands that the shares of Common Stock underlying the
Amended Warrants (the “Amended Warrant Shares”), the Permanent Amended Warrants
(the “Permanent Amended Warrant Shares”) and the Prefunded Warrants (the
“Prefunded Warrant Shares” and, collectively with the Amended Warrant Shares and
the Permanent Amended Warrant Shares, the “Warrant Shares”) are not, and may
never be, registered under the Securities Act of 1933, as amended (the
“Securities Act”), or the securities laws of any state and, accordingly, each
certificate, if any, representing such securities shall bear a legend
substantially similar to the following:

 

“THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS. THIS SECURITY MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN
WITH A FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE
501(a) UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.”

 



-4-

 

  

(b) Certificates evidencing the Warrant Shares shall not contain any legend
(including the legend set forth in this Section 3.2(a)), (i) for shares resold
via prospectus while a registration statement covering the resale of such
Warrant Shares is effective under the Securities Act, (ii) following any sale of
such Warrant Shares pursuant to Rule 144, promulgated under the Securities Act
(“Rule 144”) (iii) if such Warrant Shares are eligible for sale under Rule 144,
without the requirement for the Company to be in compliance with the current
public information required under Rule 144 as to such Warrant Shares and without
volume or manner-of-sale restrictions if such shares Warrant Shares are
exercised on a cashless basis (except as provided in this Agreement pursuant to
the waiver in Section 2.2 hereof), or (iv) if such legend is not required under
applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Securities and
Exchange Commission (the “Commission”)). The Company shall cause its counsel to
issue a legal opinion to the transfer agent promptly after the Delegend Date (as
defined below) if required by the Company and/or the transfer agent, or
requested by the Holder, to effect the removal of the legend hereunder. If such
Warrant Shares may be sold under Rule 144 without the requirement for the
Company to be in compliance with the current public information required under
Rule 144 or if such legend is not otherwise required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the Commission) then such Warrant Shares
shall be issued free of all legends. The Company agrees that following the
Delegend Date or at such time as such legend is no longer required under this
Section 3.2(b), it will, no later than two (2) trading days (which shall be
defined as any day the Nasdaq Stock Market is open for business) (“Trading
Days”) following the delivery by the Holder to the Company or the Company’s
transfer agent of a certificate representing the Warrant Shares issued with a
restrictive legend (such second Trading Day, the “Legend Removal Date”), deliver
or cause to be delivered to the Holder a certificate representing such shares
that is free from all restrictive and other legends or, at the request of the
Holder shall credit the account of the Holder’s prime broker with the Depository
Trust Company System as directed by the Holder. The Company may not make any
notation on its records or give instructions to the transfer agent that enlarge
the restrictions on transfer set forth in this Section 3.2(b). As used herein,
“Delegend Date” means the earliest of the date that (a) a registration statement
with respect to the Warrant Shares has been declared effective by the Commission
or (b) the Warrant Shares have been sold pursuant to Rule 144 or may be sold
pursuant to Rule 144 without the requirement for the Company to be in compliance
with the current public information required under Rule 144 and without volume
or manner-of-sale restrictions or (c) following the six (6) month anniversary of
the date of the related cash exercise of any Warrants, provided, in each case
that the applicable holder of the Warrants or the Warrant Shares, as the case
may be, is not an Affiliate of the Company, the Company is in compliance with
the current public information required under Rule 144 (“Current Public
Information Requirement”) and all such Warrant Shares may be sold pursuant to
Rule 144 or an exemption from registration under Section 4(a)(1) of the
Securities Act without volume or manner-of-sale restrictions; provided, further,
that if the Company fails to comply with the Current Public Information
Requirement at any time following the date of this Agreement, the Company shall
promptly provide notice to the Holder and the Holder undertakes not to sell such
Warrant Shares pursuant to Rule 144 until the Company notifies the Holder that
it has regained compliance with the Current Public Information Requirement; and
provided, further, that if a delegending is in effect solely as the result of
the effectiveness of a registration statement covering the resale of any Warrant
Shares, the Holder undertakes not to sell any such Warrant Shares if the Holder
is notified or otherwise becomes aware that such registration statement has been
withdrawn or suspended, contains a material misstatement or omission or has
become stale. The Holder agrees with the Company that the Holder will sell or
transfer any Warrants or Warrant Shares pursuant to either the registration
requirements of the Securities Act, including any applicable prospectus delivery
requirements, or an exemption therefrom, and that if such securities are sold
pursuant to a registration statement, they will be sold in compliance with the
plan of distribution set forth therein, and acknowledges that the removal of the
restrictive legend from certificates representing any such securities as set
forth in this Section 3.2 or otherwise is predicated upon the Company’s reliance
upon this understanding. (a) a registration statement with respect to the
Amended Warrant Shares has been declared effective by the Commission or (b) the
Amended Warrant Shares have been sold pursuant to Rule 144 or may be sold
pursuant to Rule 144 without the requirement for the Company to be in compliance
with the current public information required under Rule 144 and without volume
or manner-of-sale restrictions or (c) following the six (6) month anniversary of
the date of the related cash exercise of the Amended Warrants, provided, in each
case that the applicable holder of the Amended Warrants or the Amended Warrant
Shares, as the case may be, is not an Affiliate of the Company, the Company is
in compliance with the current public information required under Rule 144
(“Current Public Information Requirement”) and all such Amended Warrant Shares
may be sold pursuant to Rule 144 or an exemption from registration under Section
4(a)(1) of the Securities Act without volume or manner-of-sale restrictions;
provided, further, that if the Company fails to comply with the Current Public
Information Requirement at any time following the date of this Agreement, the
Company shall promptly provide notice to the Holder and the Holder undertakes
not to sell such Amended Warrant Shares pursuant to Rule 144 until the Company
notifies the Holder that it has regained compliance with the Current Public
Information Requirement; and provided, further, that if a delegending is in
effect solely as the result of the effectiveness of a registration statement
covering the resale of any Amended Warrant Shares, the Holder undertakes not to
sell any such Amended Warrant Shares if the Holder is notified or otherwise
becomes aware that such registration statement has been withdrawn or suspended,
contains a material misstatement or omission or has become stale. The Holder
agrees with the Company that the Holder will sell or transfer any Amended
Warrants or Amended Warrant Shares pursuant to either the registration
requirements of the Securities Act, including any applicable prospectus delivery
requirements, or an exemption therefrom, and that if such securities are sold
pursuant to a registration statement, they will be sold in compliance with the
plan of distribution set forth therein, and acknowledges that the removal of the
restrictive legend from certificates representing any such securities as set
forth in this Section 3.2 or otherwise is predicated upon the Company’s reliance
upon this understanding.

 



-5-

 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

Section 4.1 Representations and Warranties of the Company. The Company hereby
makes the representations and warranties set forth below to the Holder that as
of the date of its execution of this Agreement:

 

(a) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of such Company and no further
action is required by such Company, its board of directors, its stockholders or
any other Person under applicable law, the Company’s organizational documents,
the Purchase Agreement, the Original Warrant or any other contracts to which the
Company is a party to in connection therewith. This Agreement has been duly
executed by the Company and, when delivered in accordance with the terms hereof
will constitute the valid and binding obligation of the Company enforceable
against the Company in accordance with its terms except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

(b) Organization. The Company is a duly organized and validly existing
corporation in good standing under the laws of the State of Delaware.

 

(c) No Conflicts. The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby do not and will not: (i) conflict with or violate any provision of the
Company’s certificate of incorporation, bylaws or other organizational or
charter documents, or (ii) conflict with, or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, result
in the creation of any lien upon any of the properties or assets of the Company,
or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any material
agreement, credit facility, debt or other material instrument (evidencing
Company debt or otherwise) or other material understanding to which the Company
is a party or by which any property or asset of the Company is bound or
affected, or (iii) conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Company is bound or affected.

 

(d) Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by this Agreement, the Company confirms that neither
it nor any other Person acting on its behalf has provided any of Holder or their
agents or counsel with any information that it believes constitutes or might
constitute material, non-public information. The Company understands and
confirms that the Holder will rely on the foregoing representation in effecting
transactions in securities of the Company. All of the disclosure furnished by or
on behalf of the Company to the Holder regarding the Company and its
subsidiaries, their respective businesses and the transactions contemplated
hereby, including but not limited to the disclosure set forth in the SEC Reports
(as defined below), is true and correct and does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading. As used herein, “SEC Reports” means all
reports, schedules, forms, statements and other documents required to be filed
by the Company with the Commission pursuant to the reporting requirements of the
Securities Exchange Act of 1934, as amended, including all exhibits included
therein and financial statements, notes and schedules thereto and documents
incorporated by reference therein.

 



-6-

 

 

(e) Amendment of Warrants. The amendment of the Original Warrants is duly
authorized and, upon amendment in accordance with the terms of this Agreement,
the Warrants shall be validly issued and free from all preemptive or similar
rights (except for those which have been validly waived prior to the date
hereof), taxes, liens and charges and other encumbrances with respect to the
issue thereof. As of the date hereof, a number of shares of Common Stock shall
have been duly authorized and reserved for issuance which equals or exceeds the
maximum number of Warrant Shares (without taking into account any limitations on
the exercise of any Warrants as set forth therein). Upon exercise of any
Warrants in accordance with such Warrants, such Warrant Shares when issued will
be validly issued, fully paid and nonassessable and free from all preemptive or
similar rights, taxes, liens, charges and other encumbrances with respect to the
issue thereof, with the holders being entitled to all rights accorded to a
holder of Common Stock. Assuming the accuracy of each of the representations and
warranties set forth in Section 4.2 of this Agreement, any exercise of the
Warrants by the Holder is exempt from registration under the Securities Act.

 

(f) No General Solicitation. Neither the Company, nor any of its subsidiaries or
affiliates, nor any Person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D promulgated under the Securities Act) in connection with this
Agreement.

 

(g) NASDAQ. The Company will file all documents and obtain all necessary
approvals in connection with this Agreement.

 

(h) Prior Amendments to Warrant. All prior amendments to the Original Warrants
were duly authorized, entered into and executed by all necessary action of the
Company and any other Person as required, and such prior amendments were entered
into and executed in compliance with applicable law, the Company’s
organizational documents, the Purchase Agreement and the Original Warrant, and
all such prior amendments constitute valid and binding obligations of the
Company enforceable against the Company in accordance with such terms.

 

(i) Shell Company Status. The Company is not and has never been a “shell
company” (as that term is defined in Rule 144(i)(1)(i)-(ii)) of the Securities
Act. 

 

Section 4.2 Representations and Warranties of the Holder. The Holder hereby
makes the representations and warranties set forth below to the Company that as
of the date of its execution of this Agreement.

 

(a) Due Authorization. The Holder represents and warrants that (i) the execution
and delivery of this Agreement by it and the consummation by it of the
transactions contemplated hereby have been duly authorized by all necessary
action on its behalf and (ii) this Agreement has been duly executed and
delivered by the Holder and constitutes the valid and binding obligation of the
Holder, enforceable against it in accordance with its terms.

 



-7-

 

 

(b) No Conflicts. The Holder represents and warrants that the execution,
delivery and performance of this Agreement by the Holder and the consummation by
the Holder of the transactions contemplated hereby do not and will not: (i)
conflict with or violate any provision of the Holder’s organizational or charter
documents, or (ii) conflict with or result in a violation of any agreement, law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority which would interfere with the ability of
the Holder to perform its obligations under this Agreement.

 

(c) Access to Information. The Holder acknowledges that it has had the
opportunity to review this Agreement and the SEC Reports and has been afforded
(i) the opportunity to ask such questions as it has deemed necessary of, and to
receive answers from, representatives of the Company concerning the terms and
conditions of the exercise of the Original Warrants and the merits and risks of
investing in any Warrant Shares; (ii) access to information about the Company
and its financial condition, results of operations, business, properties,
management and prospects sufficient to enable it to evaluate its investment; and
(iii) the opportunity to obtain such additional information that the Company
possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the
investment. Neither such inquiries nor any other due diligence investigations
conducted by the Holder or its advisors, if any, or its representatives shall
modify, amend or affect the Holder’s right to rely on the Company’s
representations and warranties contained herein. The Holder acknowledges and
agrees that no one has provided the Holder with any information or advice with
respect to the Original Warrants or the Warrants, nor is such information or
advice necessary or desired nor any affiliate of the Company made or makes any
representation as to the Company or the quality of the securities issued and
issuable hereunder and pursuant to the Original Warrants or the Warrants.

 

(d) Holder Status. The Holder represents and warrants that is an “accredited
investor” as defined in Rule 501 of Regulation D under the Securities Act and
confirms that it has a substantive and preexisting relationship with the
Company.

 

(e) Knowledge. The Holder, either alone or together with its representatives,
has such knowledge, sophistication and experience in business and financial
matters so as to be capable of evaluating the merits and risks of the
prospective investment in the Warrant Shares and has so evaluated the merits and
risks of such investment. The Holder is able to bear the economic risk of an
investment in the Warrant Shares and, at the present time, is able to afford a
complete loss of such investment.

 



-8-

 

 

ARTICLE V

MISCELLANEOUS

 

Section 5.1 Filing of Form 8-K. Prior to 5:30 P.M. New York time on October 9,
2019, the Company shall file a Current Report on Form 8-K disclosing the
material terms of the transactions contemplated hereby (the “8-K Filing”). From
and after the issuance of the 8-K Filing, the Company represents to the Holder
that it shall not be in possession of any material, nonpublic information
received from the Company, any of its subsidiaries or any of their respective
officers, directors, affiliates, employees or agents, that is not disclosed in
the 8-K Filing. In addition, effective upon the filing of the 8-K Filing, the
Company acknowledges and agrees that any and all confidentiality or similar
obligations to the Company, any of its subsidiaries or any of their respective
officers, directors, affiliates, employees or agents under any agreement,
whether written or oral, between the Company, any of its subsidiaries or any of
their respective officers, directors, affiliates, employees or agents, on the
one hand, and the Holder or any of its affiliates, on the other hand, shall
terminate and be of no further force or effect. The Company shall not, and shall
cause each of its subsidiaries and its and each of their respective officers,
directors, affiliates employees and agents, not to, provide the Holder with any
material, nonpublic information regarding the Company or any of its subsidiaries
from and after the date hereof without the express prior written consent of the
Holder. To the extent that the Company, any of its subsidiaries or any of their
respective officers, directors, affiliates, employees or agents, delivers any
material, non-public information to the Holder without the Holder’s prior
written consent, the Company hereby covenants and agrees that the Holder shall
not have any duty of confidentiality to the Company, any of its subsidiaries or
any of their respective officers, directors, affiliates, employees or agents
with respect to, or a duty to the to the Company, any of its subsidiaries or any
of their respective officers, directors, affiliates, employees or agent not to
trade on the basis of, such material, non-public information. The Company
understands and confirms that the Holder will rely on the foregoing
representations in effecting transactions in securities of the Company.

 

Section 5.2 Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be made by email to the
email address of the Holder set forth on Holders’ signature page.

 

Section 5.3 Survival. All warranties and representations (as of the date such
warranties and representations were made) made herein or in any certificate or
other instrument delivered by it or on its behalf under this Agreement shall be
considered to have been relied upon by the parties hereto and shall survive the
issuance of any new securities pursuant to this Agreement. This Agreement shall
inure to the benefit of and be binding upon the successors and permitted assigns
of each of the parties hereto; provided however that no party may assign this
Agreement or the obligations and rights of such party hereunder without the
prior written consent of the other party hereto.

 

Section 5.4 Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by electronic mail or similar transmission, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such facsimile
signature page were an original thereof. 

 



-9-

 

 

Section 5.5 Several, Not Joint Obligations. The obligations of each Holder
hereunder are several and not joint with the obligations of any other Holders
hereunder, and no Holder shall be responsible in any way for the performance of
the obligations of any other Holder hereunder. Nothing contained herein or in
any other agreement or document delivered at any closing, and no action taken by
any Holder pursuant hereto, shall be deemed to constitute the Holders as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Holders are in any way acting in concert with
respect to such obligations or the transactions contemplated by this Agreement.
Each Holder shall be entitled to protect and enforce its rights, including, but
not limited to, the rights arising out of this Agreement, and it shall not be
necessary for any other Holder to be joined as an additional party in any
proceeding for such purpose.

 

Section 5.6 Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties hereto will attempt to agree upon a
valid and enforceable provision that is a reasonable substitute therefor, and
upon so agreeing, shall incorporate such substitute provision in this Agreement.

 

Section 5.7 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined pursuant to
the governing law provision in Section 5(e) of the Original Warrants.

 

Section 5.8 Entire Agreement. The Agreement, together with the exhibits and
schedules hereto, contain the entire understanding of the parties hereto with
respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
hereto acknowledge have been merged into such documents, exhibits and schedules.

 

Section 5.9 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rules of strict construction will be applied against any party hereto.  

 

Section 5.10 Ratifications; Inconsistent Provisions. Except as otherwise
expressly provided herein, the Original Warrant, including any amendments, is,
and shall continue to be, in full force and effect and is hereby ratified and
confirmed in all respects, except that on and after the Effective Date, all
references in the Original Warrant to “this Warrant”, “hereto”, “hereof”,
“hereunder” or words of like import referring to the Original Warrant shall mean
the Original Warrant as amended by this Amendment. Notwithstanding the foregoing
to the contrary, to the extent that there is any inconsistency between the
provisions of the Original Warrant and this Agreement, the provisions of this
Agreement shall control and be binding.

 

[Balance of the Page Intentionally Left Blank; Signatures Follow on Subsequent
Pages]

 



-10-

 

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the date
first written above.

 

COMPANY:         By:     Name:  Brett Moyer   Title: President and CEO  

 

[Signature Page to Series G Warrant Amendment and Exercise Agreement]

 



 

 

 

 

[HOLDER SIGNATURE PAGES TO SUMMIT WIRELESS TECHNOLOGIES, INC.
WARRANT AMENDMENT AND EXERCISE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed by its authorized signatory as of the date first indicated above.

 

Name of Holder:   

 

Signature of Authorized Signatory of Holder:      

 

Name of Authorized Signatory:   

 

Title of Authorized Signatory:   

 

Email Address of Holder:   

 

Number of Original Warrants held:        Number of Amended Warrants exercised:  

 

Number of Shares underlying exercise:       Number of Pre-funded Warrants
underlying exercise:       Address for Delivery of Amended Warrants for Holder: 
                         

 

Address for Delivery of Shares:     (if different from address above)
                                                                
                                                              

 

[Signature Page to Series G Warrant Amendment and Exercise Agreement]

 





 

 

Schedule A

 

Warrant Holder and Original Warrants Held



 



Date of Original
Warrant  Name of Original
Warrant Holder  Original Warrants Owned
as of 10/2/2019                                           Total    



 

Note: Unless otherwise detailed by the Series G warrant holder, the Company will
exercise and reprice the Warrants with the shortest remaining life.

 





 

 

Exhibit A

 

Company Wire Instructions

 





 

 

Exhibit B

 

Form of Prefunded Warrant

 

See attached.

 





 